Davis, P. J.,
The prisoner was indicted by the name of George Hartman and four aliases. At the trial his counsel gave the name Charles J. Everhardt as the genuine name of the prisoner. The Court then directed the indictment, minutes, etc., both amended by the insertion of that name with reference to the aliases under which he was originally indicted. After this had been done the Court permitted the swearing* of jurors and witnesses by using the name Everhardt and the five aliases in the form of the oath. This was objected to by the prisoner’s counsel on the ground that it tended to prejudice him in the minds of the jury to have so many aliases called off in theh hearing whenever a juror or witness was sworn. Some persons called as jurors said that they were prejudiced by the calling of the aliases. Those persons were not allowed to sit on the trial of the case.
The exception was not well taken. There was no legal necessity for calling off the aliases and it would, we think, be better practice not to do it when a prisoner has given his true name and the record has been amended accordingly: • but still the calling of all the aliases is simply a recital of the record as it stands before the Court, and it is not an error to allow it to be done of which a person can avail himself by exception.
If a juror had sworn that he could not fairly and impartially try the case by reason of a prejudice from hearing the numerous aliases and had been allowed to sit against the prisoner’s objection or challenge, that would present a very different question.
None, however, is presented by the present' condition of the case, which demands interference with the conviction and judgment.
*96It is urged that there was not sufficient corroboration of the testimony of the accomplices pointing to the guilt of the accused to justify a conviction.
It is not necessary that such corroboration should be full and complete to an extent that would itself warrant conviction. It is enough that it corroborates material parts of the testimony relating to the eornus of the offence in such a way that the jury are justified thereby in accepting the evidence of the accomplice as true. That kind of corroboration was given in this case. Proof was given of visits by the prisoner to the office of the parties on whom the forgery was committed, under a false pretense and the obtaining of an opportunity to look at their cancelled checks and the disappearance of a portion of such checks simultaneously with that of the prisoner. The testimony of the wife of the accomplice, showing several incidents tending to connect the prisoner with the act of presenting the check for the joint benefit of himself and the accomplice, was reasonably corroborative of the testimony of the accomplice, which connected the prisoner with the criminal transaction. There was enough on that subject to go to the jury.
It is urged- also that the Court had lost jurisdiction by adjourning the- term sine die before pronouncing sentence.
But when the adjournment took place there was a motion pending on the part of the prisoner for a new trial and for arrest of judgment. This motion was made by the prisoner’s counsel at the next term and- after its denial, sentence was pronounced. This fact is an answer to the point; even if the Court of Sessions is not to be deemed a continuous one. The act of the prisoner caused the delay. It was a favor to him granted at his request to postpone sentence in order that he might move for new trial. Having availed himself of the favor it does not lie in his mouth to urge the delay as a loss of jurisdiction to pronounce sentence.
Brady. J. concurs.